DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The rejection of claim 14 under 35. U.S.C. 112(b) and of claims 17-18 under 35 U.S.C. 112(d) are overcome by Applicants amendment to the claims in the response filed 03/18/2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Stemer on 12/21/2021.

The application has been amended as follows: 
Cancel claim 7

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art relied upon on is Hingst et al. (DE3603305C1). A human translation of Hingst has been provided and the following citations may be found there. Hingst teaches a temperature-resistant tube comprising an outer layer (2’) and an inner layer (2”) of carbon fiber 
Hingst further teaches: “At the same time, essential to the invention is that the layers, which are forming the surface-area of the body, are made out of the green mass, and the graphite foils are not body’s surface-area on any spot or site.” Page 3, lines 7-10. While the carbon layers of Hingst are porous, Hingst teaches it is essential to the invention that the graphite foil is not at body’s surface area on any spot or site. Given it is required the graphite foil is not at body’s surface area on any spot or site, it would not be obvious to one of ordinary skill in the art to modify the outer carbon layer of Hingst such that the fiber structure includes a degree of coverage less than 100%. 
Therefore, there is no prior art, either alone or in combination, which teaches: a gas converter comprising: a hollow-cylindrical heat shield having; at least one graphite foil having an outer side; and at least one fiber structure disposed directly on and in contact with said outer side of said at least one graphite foil, said at least fiber structure having a degree of coverage selected from the group consisting of 5 to 95 %, 10 to 65 %, 30 to 55 %, and 40 to 50%. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-6, and 8-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789